Title: From John Adams to George Washington Adams, 1 September 1815
From: Adams, John
To: Adams, George Washington,Adams, John,Adams, Charles Francis



My dear George! my dear John and my dear Charles
Quincy September 1, 1815

I have received Letters from you all, and you know not how gratifying they have been to my heart.
With pleasure I See the great Advantage you have already derived from the Advice of your Father. I have recd. four Letters from George N. 1. 2. 4 and 5. Number Three only is missing. George writes like the elder Brother he is. John writes with that Vivacity and Spirit which always delighted Us; and Charles Shews the Advantages he has had under the tender tuition of his Father and Mother. John! If Charles knows not how to play, do you teach him! If you do not understand French, let him teach you. “Little Children,” Said St. John, “love one another”! So Says your Grandfather.
I See in the English Newspapers, a Question before Some debating Society. Whether Washington, Buonaparte, or Wellington is the greatest General? This Question is worthy of the Attention of all three of you. But it Seems to me, that the question ought to have been Whether Alexander, Hannibal, or Buonaparte were the greatest General. Or Whether Ptolomy, Scipio Washington or Wellington was the general? There is an essential discrimination between all these great military Characters, which it will be worth you while to investigate through your whole Lives. Fabius too ought not to be forgotten, who
Cunetando restituit Rem.
I enjoy all your excursions to Sadlers Wells, to ashton Amphitheatre, to druly Lane and Covent Garden. Write me as often as possible and I will answer you as often as shall be possible for me. Follow the Advice of your Parents: be perfectly obedient to them. In this Way only and by these means only, will you be Safe, in the aweful World that Surrounds You.
This Letter will be delivered by The Revd. Mr Carey, or his Lady. I hope your Father and Mother and all of you, will do every Thing in your Power to Solace this distressed Family in their Severe Affliction.
I Still hope, my dear Boys to embrace you all
John Adams